UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1219


KAREN HUSTON; VERLON HUSTON,

                Plaintiffs - Appellants,

          v.

JOHNSON & JOHNSON; ETHICON, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
District Judge. (2:13-cv-01222; 2:12-md-02327)


Submitted:   October 28, 2014             Decided:   November 10, 2014


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Cook, DUTTON, BRAUN, STAACK & HELLMAN, PLC., Waterloo,
Iowa, for Appellants. David B. Thomas, Philip J. Combs, Daniel
R. Higginbotham, THOMAS COMBS & SPANN, PLLC, Charleston, West
Virginia; Susanna M. Moldoveanu, BUTLER, SNOW, O’MARA, STEVENS &
CANNADA, PLLC, Memphis, Tennessee; Christy D. Jones, John C.
Henegan, Sr., BUTLER, SNOW, O’MARA, STEVENS & CANNADA, PLLC,
Ridgeland, Mississippi, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Karen   Huston    and    Verlon      Huston    appeal       the   district

court’s         order    dismissing      this       action    without       prejudice    for

failure to comply with PreTrial Order 17.                        See Fed. R. Civ. P.

16(f)(1)(C), 37(b)(2)(A)(v).                 We have reviewed the record and

find       no   reversible      error.       Accordingly,           we    affirm   for    the

reasons stated by the district court.                        Huston v. Johnson, Nos.

2:13-cv-01222; 2:12-md-02327 (S.D.W. Va. Feb. 10, 2014). *                                 We

dispense         with    oral     argument      because       the        facts   and    legal

contentions        are    adequately      presented      in    the       materials     before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




       *
       Three of Huston’s claims on appeal were not raised below
and are waived. See Flores v. Ethicon, Inc., 563 F. App’x 266,
270 n.8 (4th Cir. 2014). Accordingly, we have not addressed her
contentions that: dismissal of the action violates Fed. R. Civ.
P. 11 and Multi-District Litigation Rule 10.15; Pretrial Order
17 violates due process; and Pretrial Order 17 conflicts with
the Federal Rules of Civil Procedure.



                                                2